Smith, C. J.,
delivered the opinion of the court.
The verdict rendered by the jury is grossly excessive, and the court below should have set it aside and *25awarded a new trial unless a proper remittitur was entered.
But the judge thereof was without power to reduce the damages awarded to such an amount as in his opinion was proper, and without the plaintiff’s consent to enter a judgment therefor. The judgment of the court below will be reversed, and, entering here the judgment which should have been entered there, the verdict will he set aside, and the cause remanded for a new trial, unless a remittitur of six hundred and fifty dollars is entered hv appellant, in which event judgment will he entered here for her in the sum of one hundred dollars.

Reversed and remanded.